MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
                                                                            Aug 18 2020, 8:45 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY PRO SE
Megan Bowlds
Tell City, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Megan Bowlds,                                            August 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-SC-409
        v.                                               Appeal from the Perry Circuit
                                                         Court
Timothy E. Neyenhaus,                                    The Honorable Karen A. Werner,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         62C01-1806-SC-187
                                                         62C01-1810-SC-412



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020                       Page 1 of 12
                                             Case Summary
[1]   Megan Bowlds appeals the small claims court’s judgments for Timothy

      Neyenhaus in Cause No. 62C01-1806-SC-187 (“Cause 187”) and Cause No.

      62C01-1810-SC-412 (“Cause 412”). We affirm in part, reverse in part, and

      remand.


                                                     Issues
[2]   Bowlds raises several issues, which we consolidate and restate as whether the

      small claims court erred by entering default judgments and denying Bowlds’

      motions to set aside the default judgments.


                                                     Facts
[3]   Bowlds leased a residential property in Tell City from Neyenhaus on March 26,

      2018. On June 7, 2018, Neyenhaus filed a small claims court notice of claim

      and eviction request in Cause 187. Neyenhaus alleged that Bowlds had

      violated “a no pet contract by bringing cats on the property as well as letting

      them reside in [the] home . . . .” Appellant’s App. Vol. IV p. 2. Neyenhaus

      also alleged that Bowlds owed $1,872.36 plus court costs for late fees, utilities,

      and July rent.


[4]   The small claims court scheduled a hearing for July 12, 2018. Bowlds failed to

      appear for the hearing, and the small claims court entered a default judgment

      against Bowlds in the amount of $1,872.36 plus court costs. The small claims




      Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 2 of 12
      court ordered Bowlds to vacate the property by July 22, 2018, and scheduled a

      proceedings supplemental hearing. 1


[5]   On October 8, 2018, in Cause 412, Neyenhaus filed another small claims court

      notice of claim. Neyenhaus alleged that Bowlds owed $2,652.71 in “rent, late

      fees, utilities, and damages.” Id. at 6. The small claims court set the matter for

      a hearing. At Bowlds’ request, however, Cause 187 and Cause 412 were

      “combined,” and the proceeding supplemental hearing in Cause 187 was

      rescheduled and consolidated with the hearing in Cause 412. Appellant’s App.

      Vol. II p. 10. At that hearing in April 2019, Bowlds entered a denial with

      respect to Cause 412, and the small claims court set the matter for a bench trial.


[6]   On May 14, 2019, Bowlds filed a motion to set aside the default judgment. In

      the motion, Bowlds noted that Neyenhaus “filed a second case, under [Cause

      412], which is based upon the same lease and facts as the original case, [Cause

      187,] for the same debts . . . creating substantial confusion among the parties as

      to the subject matter and nature of any scheduled proceedings and adversely

      affecting their rights of due process.” Appellant’s App. Vol. IV p. 11. The

      small claims court set all pending motions in both cases for hearing on July 23,

      2019. On the day of the hearing, the small claims court rescheduled the hearing

      for August 20, 2019, and notified Bowlds “of [the] reset court date and time, in

      person by court staff.” Appellant’s App. Vol. II p. 6.




      1
          This hearing was continued numerous times.


      Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 3 of 12
[7]   At the August 20, 2019 hearing, however, Bowlds failed to appear, and the

      small claims court denied Bowlds’ motion to set aside the default judgment in

      Cause 187 due to her failure to appear. In Cause 412, the small claims court

      entered a default judgment against Bowlds in the amount of $2,652.71.


[8]   The small claims court held a proceedings supplemental hearing on October 1,

      2019. Bowlds appeared and “state[d] that she has no plans to pay [the]

      judgment.” Id. at 7. The small claims court advised her that “the Judgment has

      been made” and that the “hearing [was] for the purpose of setting a payment

      arrangement.” Id. Bowlds requested additional time to obtain an attorney.


[9]   On December 30, 2019, Bowlds filed a motion to set aside or vacate the

      judgment in Cause 412. Bowlds alleged that: (1) court staff informed her that

      the hearing was set for 2:00 p.m. on August 20, 2019, when it was set for 1:30

      p.m., and Bowlds arrived late; (2) Neyenhaus failed to comply with the

      statutory provisions regarding the return of deposits; (3) Bowlds had

      counterclaims against Neyenhaus; (4) Neyenhaus was claiming the same debts

      in Cause 412 that he was awarded in Cause 187; and (5) the interests of equity

      were served by setting aside the default judgment. On January 15, 2020, the

      small claims court denied Bowlds’ motion without holding a hearing. At a

      proceeding supplemental hearing in January 2020, Bowlds was ordered to pay

      ten dollars per week toward the judgment. Bowlds now appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 4 of 12
                                                    Analysis
[10]   We begin by noting that Neyenhaus has not filed an appellee’s brief. When an

       appellee fails to submit a brief, we do not undertake the burden of developing

       arguments for the appellee, and we apply a less stringent standard of review.

       Jenkins v. Jenkins, 17 N.E.3d 350, 351 (Ind. Ct. App. 2014). We may reverse if

       the appellant establishes prima facie error, which is error at first sight, on first

       appearance, or on the face of it. Id. at 351-52. This rule relieves us of the

       burden of controverting arguments advanced in favor of reversal where that

       burden properly rests with the appellee. Id. at 352. We are obligated, however,

       to correctly apply the law to the facts in the record in order to determine

       whether reversal is required. Id.


[11]   We also note that Bowlds is proceeding pro se. “[A] pro se litigant is held to

       the same standards as a trained attorney and is afforded no inherent leniency

       simply by virtue of being self-represented.” Zavodnik v. Harper, 17 N.E.3d 259,

       266 (Ind. 2014). “An appellant who proceeds pro se is held to the same

       established rules of procedure that trained legal counsel is bound to follow and,

       therefore, must be prepared to accept the consequences of his or her action.”

       Perry v. Anonymous Physician 1, 25 N.E.3d 103, 105 n.1 (Ind. Ct. App. 2014),

       trans. denied, cert. denied, 136 S. Ct. 227 (2015). Although we prefer to decide

       cases on their merits, arguments are waived where an appellant’s

       noncompliance with the rules of appellate procedure is so substantial it impedes

       our appellate consideration of the errors. Id. We will not become an advocate



       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 5 of 12
       for a party or address arguments that are inappropriate or too poorly developed

       or expressed to be understood. Id.


[12]   Here, the small claims court entered default judgments against Bowlds in both

       Cause 187 and Cause 412 when Bowlds failed to appear for both hearings.

       Indiana Small Claims Rule 10(B) governs default judgments in small claims

       court proceedings and provides:


               (B) Default. If the defendant fails to appear at the time and place
               specified in the notice of claim, or for any continuance thereof,
               the court may enter a default judgment against him. Before
               default judgment is entered, the court shall examine the notice of
               claim and return thereof and make inquiry, under oath, of those
               present so as to assure the court that:


                        (1) Service of notice of claim was had under such
                        circumstances as to establish a reasonable probability that
                        the defendant received such notice;


                        (2) Within the knowledge of those present, the defendant
                        is not under legal disability and has sufficient
                        understanding to realize the nature and effect of the notice
                        of claim;


                        (3) Either (a) the defendant is not entitled to the
                        protections against default judgments provided by the
                        Servicemembers Civil Relief Act, as amended (the “Act”),
                        50 U.S.C. appx. § 521, or (b) the plaintiff has filed with the
                        court, subscribed and certified or declared to be true under
                        penalty of perjury, the affidavit required by the Act (i)
                        stating whether or not the defendant is in military service
                        and showing necessary facts to support the affidavit; or (ii)
                        if the plaintiff is unable to determine whether or not the

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 6 of 12
                        defendant is in military service, stating that the plaintiff is
                        unable to determine whether or not the defendant is in
                        military service; and


                        (4) The plaintiff has a prima facie case.


               After such assurance, the court may render default judgment and,
               upon entering such judgment, shall assess court costs against the
               defendant.


               (C) Setting Aside Default. Upon good cause shown the court
               may, within one year after entering a default judgment, vacate
               such judgment and reschedule the hearing of the original claim.
               Following the expiration of one year, the judgment debtor may
               seek a reversal of the original judgment only upon the filing of an
               independent action, as provided in Ind. R. Tr. P. 60(B).


       Both of Bowlds’ motions to set aside the default judgments were filed within a

       year of the default judgments. Accordingly, Bowlds was required to show good

       cause, and she was not required to file an independent action as provided in

       Indiana Trial Rule 60(B).


[13]   The party moving to set aside the judgment has the burden to establish grounds

       for relief from default (i.e., “good cause”). KOA Properties LLC v. Matheison, 984

       N.E.2d 1255, 1258 (Ind. Ct. App. 2013), trans. denied. In order to obtain relief,

       the movant must ordinarily establish, by affidavit or introduction of evidence at

       a hearing, a factual basis for relief and a meritorious defense. Id. The movant

       may, however, also meet its burden by showing that the default judgment

       should not have been granted in the first place. Id. Ultimately, the small claims


       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020     Page 7 of 12
       court’s decision whether to set aside the default judgment is reviewed for an

       abuse of discretion, which will be found only where the court’s action was

       clearly against the logic and effect of the circumstances or the court

       misinterpreted the law. Id.


                                                  I. Cause 187

[14]   In Cause 187, Neyenhaus filed a small claims court notice of claim and alleged

       that Bowlds owed him $1,872.36 for:


               1 day late fee of $7 for June rent. She owes $138.04 for June
               water bill, $148.32 for June Electric bill, Estimated $70 for June
               Gas Bill. Late fees for June utilities 25 days = $175. Estimated
               utilities for July $400, July rent $850. Late fees for 12 days July
               rent = $84.00 +/- any other damages and or payments once
               property has been inspected.


       Appellant’s App. Vol. IV p. 3. The small claims court scheduled a hearing for

       July 12, 2018. Bowlds, however, failed to appear at the hearing, and the small

       claims court entered a default judgment against Bowlds in the amount of

       $1,872.36 plus court costs. On May 13, 2019, Bowlds filed a motion to set

       aside the default judgment. At the August 20, 2019 hearing on the matter,

       however, Bowlds failed to appear, and the small claims court denied Bowlds’

       motion to set aside the default judgment.


[15]   Bowlds seems to argues that the small claims court failed to “examine the

       notice of claim and return thereof and make inquiry, under oath, of those

       present so as to assure the court that . . . [t]he plaintiff has a prima facie case.”


       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 8 of 12
       Ind. Small Claims Rule 10(B). Bowlds, however, has not provided a transcript

       of the July 12, 2018 hearing and has failed to meet her burden of demonstrating

       that the small claims court neglected to follow Indiana Small Claims Rule

       10(B).


[16]   We also note that Bowlds then filed a motion to set aside the default judgment. 2

       Citing Small Claims Rule 10(C) and Indiana Trial Rule 60(B)(8), Bowlds

       argued that she had a meritorious defense to Neyenhaus’ claim; that she had

       possible counterclaims; that Cause 412 was based on the same lease and same

       damages as Cause 187; and that “the interests of equity are served by setting

       aside the default judgment. . . .” Appellant’s App. Vol. IV p. 11. Bowlds,

       however, failed to appear at the August 20, 2019 hearing on her motion to set

       aside the default judgment despite being informed of the rescheduled hearing in

       person by the court staff. Given Bowlds’ failure to appear, she failed to meet

       her burden of establishing good cause to set aside the default judgment. The

       small claims court did not abuse its discretion by denying Bowlds’ motion to set

       aside the default judgment in Cause 187.


                                                     II. Cause 412

[17]   Neyenhaus filed a notice of claim on October 8, 2018, and alleged that Bowlds

       owed him $2,652.71 for “rent, late fees, utilities, and damages.” Appellant’s

       App. Vol. IV p. 6. At the August 20, 2019 hearing, Bowlds failed to appear,




       2
           Bowlds was represented by counsel at this time.


       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 9 of 12
       and the small claims court entered a default judgment against Bowlds in the

       amount of $2,652.71 in Cause 412. On December 30, 2019, Bowlds filed a

       motion to set aside the default judgment in Cause 412 and alleged that: (1)

       court staff informed her that the hearing was set for 2:00 p.m. on August 20,

       2019, when it was set for 1:30 p.m., and Bowlds arrived late; (2) Neyenhaus

       failed to comply with the statutory provisions regarding the return of deposits;

       (3) Bowlds had counterclaims against Neyenhaus; (4) Neyenhaus was claiming

       the same debts in Cause 412 that he was awarded in Cause 187; and (5) the

       interests of equity were served by setting aside the default judgment. Without

       conducting a hearing, the small claims court denied Bowlds’ motion.


[18]   Under Small Claims Rule 10(B), the small claims court was required to

       “examine the notice of claim and return thereof and make inquiry, under oath,

       of those present so as to assure the court that . . . [t]he plaintiff has a prima facie

       case.” Ind. Small Claims Rule 10(B). The transcript of the August 20, 2019

       hearing, however, does not demonstrate compliance with Small Claims Rule

       10(B). During the short hearing, the following discussion occurred:


               THE PLAINTIFF: Yes, Your Honor.


               THE COURT: All right. We are here for a trial to the Court in
               SC-412. In that case I’ll show that Ms. Bowlds fails to appear.
               Sir, you state that she owes you rent, late fees, utilities and
               damages in the amount of $2,652.71. Is that still the correct
               amount, sir?


               THE PLAINTIFF: Yes, it is, Your Honor.


       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 10 of 12
               THE COURT: All right. Has she vacated the premises?


               THE PLAINTIFF: Yes.


               THE COURT: A11 right. So I’ll show a default judgment in the
               amount of $2,652.71 plus court costs. Anything else on that case,
               sir?


               THE PLAINTIFF: No.


       Tr. Vol. II p. 21.


[19]   There is no indication from the record that Neyenhaus was under oath or that

       an inquiry was made to assure Neyenhaus had a prima facie case. This is

       especially concerning because Bowlds had alleged that the damages in Cause

       412 were repetitive of the damages awarded in Cause 187, and Neyenhaus’

       notice of claim did not itemize the $2,652.71 in damages. In fact, Bowlds made

       these allegations regarding the repetitive damages in her motion to set aside the

       default judgment in Cause 187, which was scheduled for hearing at the same

       time that the small claims court entered default judgment in Cause 412. Bowlds

       later alleged again in her motion to set aside the default judgment in Cause 412

       that the damages were repetitive. The small claims court, however, denied

       Bowlds’ motion without a hearing.


[20]   We conclude that the small claims court erred by entering default judgment in

       favor of Neyenhaus in Cause 412 without first making inquiry so as to assure

       the court that Neyenhaus had a prima facie case as contemplated by Small


       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 11 of 12
       Claims Rule 10(B). Moreover, by denying Bowlds’ motion without conducting

       a hearing, Bowlds was denied the opportunity to “establish, by affidavit or

       introduction of evidence at a hearing, a factual basis for relief and a meritorious

       defense.” KOA Properties, 984 N.E.2d at 1258. Accordingly, we conclude that

       the small claims court abused its discretion by ordering a default judgment and

       by denying Bowlds’ motion to set aside the default judgment in Cause 412. See,

       e.g., Rosenberg v. Robinson, 38 N.E.3d 693, 701 (Ind. Ct. App. 2015) (reversing

       the denial of a motion to set aside a default judgment in small claims court

       where the small claims court erred by entering default judgment without first

       making inquiry so as to assure the court that the plaintiff established a prima

       facie case under Small Claims Rule 10(B)).


                                                 Conclusion
[21]   The small claims court did not abuse its discretion by ordering a default

       judgment and denying Bowlds’ motion to set aside in Cause 187. The small

       claims court, however, abused its discretion by ordering a default judgment and

       denying Bowlds’ motion to set aside in Cause 412. Accordingly, we affirm in

       part, reverse in part, and remand for proceedings consistent with this opinion.


[22]   Affirmed in part, reversed in part, and remanded.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-SC-409 | August 18, 2020   Page 12 of 12